Citation Nr: 1309790	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  09-31 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent prior to June 8, 2011, and in excess of 30 percent thereafter, for dysthymic disorder.

2.  Entitlement to an initial disability rating in excess of 10 percent for hypothyroidism.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

David Gratz, Counsel



INTRODUCTION

The Veteran had active duty from August 1985 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for hypothyroidism, assigning a 10 percent evaluation; and granted service connection for dysthymic disorder, assigning a noncompensable evaluation.  In a May 2012 rating decision, the Agency of Original Jurisdiction (AOJ) increased the Veteran's rating for dysthymic disorder to 10 percent as of the March 14, 2007 date of claim, and to 30 percent as of June 8, 2011-the date of a VA examination.

In February 2011, the Board remanded both issues.  The case has returned to the Board for appellate review.


FINDINGS OF FACT

1.  Prior to June 8, 2011, the Veteran's dysthymic disorder, to include endogenous depression and fatigue, is characterized by signs and symptoms that are no more than transient or mild and result in a decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.

2.  As of June 8, 2011, the Veteran's dysthymic disorder is characterized by subjective complaints which appeared out of proportion to, and inconsistent with, objective examination findings; the preponderance of the evidence shows that the Veteran's psychiatric disability was not productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

3.  The Veteran's hypothyroidism is characterized by no more than continuous medication required for control.


CONCLUSIONS OF LAW

1.  Prior to June 8, 2011, the criteria for an initial rating in excess of 10 percent for dysthymic disorder, to include endogenous depression and fatigue, have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.130, Diagnostic Code 9433 (2012).

2.  As of June 8, 2011, the criteria for an initial rating in excess of 30 percent for dysthymic disorder have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.130, Diagnostic Code 9433 (2012).

3.  The criteria for an initial rating in excess of 10 percent for hypothyroidism have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.119, Diagnostic Code 7903 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  These claims arise from a disagreement with the initial disability ratings assigned following the grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and military hospital treatment records have been obtained.  He has been provided with VA examinations, including adequate VA examinations in May 2007, March 2011 (with April 2011 addendum), and June 2011 in connection with his present claims.  He has not indicated there are any additional records that VA should seek to obtain on his behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

Finally, this claim was remanded by the Board for additional development in February 2011.  There has been substantial, if not full, compliance with the Board's remand directives, insofar as VA has obtained additional military hospital treatment records and provided the Veteran with new examinations of his thyroid disorder in March 2011, with April 2011 addendum, and of his psychiatric disorders in June 2011.  The Board notes that the Veteran is not prejudiced by the absence of the requested Global Assessment of Functioning (GAF) score in the June 2011 VA examination report because the examiner, a psychologist, explained that she was unable to assess the Veteran's GAF score as the examination yielded unreliable results because the Veteran's subjective complaints during the examination appeared out of proportion to the objective examination findings.

Analysis

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  

Dysthymic Disorder

The Veteran contends that he is entitled to higher evaluations for his dysthymic disorder.  In his July 2008 notice of disagreement, the Veteran characterized his dysthymic disorder as a great battle and struggle.  In his August 2009 substantive appeal, he reported taking Prozac.

The Veteran's dysthymic disorder has been evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9433.  Under the General Rating Formula, a 10 percent disability rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the U.S. Court of Appeals for Veterans Claims (Court) held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4.125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

The Veteran had a VA psychiatric examination in May 2007.  He reported that he is concerned over his ability to pay attention and recall details, but that this has not hampered his performance and he attends work daily.  The Veteran indicated that he had meaningful relationships with his family members, and participates in church.  The VA examiner diagnosed dysthymic disorder and assigned a GAF score of 70, reflecting some mild symptoms.  The examiner opined that the Veteran's mental disorder signs and symptoms were transient or mild and resulted in a decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.

In September 2008, the Veteran told a treating military hospital clinician that he had been feeling tired and run down over the past 6 to 8 months.  The clinician characterized the Veteran's condition as endogenous depression and fatigue.

The Veteran underwent another Compensation and Pension examination in June 2011.  He reported experiencing, since 2001 or 2002, severe sadness all day, every day; moderate anhedonia 6 days per week; moderate decreased appetite every day; severe middle insomnia approximately 4 nights per week; severe low energy and fatigue every day; severe low self-esteem and worthlessness, every day; severe poor concentration, every day; severe difficulty making decisions, mostly every day; severe hopelessness, every day; and moderate excessive worry that is difficult to control, sometimes or every day.

The June 2011 VA examiner diagnosed the Veteran with dysthymic disorder, and was unable to assess his GAF score.  The examiner opined that she was unable to assess the Veteran's occupational and social functioning because the examination yielded unreliable results.  She further opined that none of the Veteran's reported psychiatric symptoms are attributable to his service-connected hypothyroidism because he was found to have euthyroid (i.e., normal thyroid gland function) by the March 2011 VA examiner.  The VA psychologist examiner concluded that the Veteran's subjective complaints during the examination appeared out of proportion to, and inconsistent with, objective examination findings.

After reviewing all of the clinical evidence and subjective complaints since the effective date of service connection, the Board finds that initial disability evaluations in excess of 10 percent prior to June 8, 2011, and in excess of 30 percent thereafter, for the Veteran's dysthymic disorder-including endogenous depression and fatigue-are not warranted.  For the period prior to June 8, 2011, the Board finds that the evidence of record supports a 10 percent rating and no more based on the Veteran's subjective statements, the September 2008 clinician's findings, and the May 2007 VA examiner's opinion that his mental disorder signs and symptoms are transient or mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.

For the period as of June 8, 2011, the Board finds that the evidence of record supports no more than a 30 percent rating because the credibility of the Veteran's reported symptoms at that examination, which he described as having since 2001 or 2002, markedly differ in scope and severity from his statements to the May 2007 VA examiner and to the September 2008 military hospital clinician.  As a finder of fact, when considering whether lay evidence is credible, the Board may properly consider the internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  The June 2011 VA psychologist examiner's determination that the Veteran's subjective complaints during the examination appeared out of proportion to, and inconsistent with, objective examination findings further suggests an absence of credibility as to the Veteran's June 2011 statements.  In the absence of credible evidence suggesting symptoms in excess of 30 percent, a higher rating is denied.

Therefore, the Board finds that the Veteran's dysthymic disorder does not more nearly approximate higher ratings.  The Board has considered whether additional staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected dysthymic disorder; however, the Board finds that his symptomatology does not warrant additional staged ratings.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the applicable rating criteria adequately contemplate the manifestations of the Veteran's dysthymic disorder, which include occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The rating criteria are therefore adequate to evaluate the dysthymic disorder and referral for consideration of an extraschedular rating is not warranted.

Finally, the Court has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Veteran has not reported that he is unemployable due to his dysthymic disorder, and both the May 2007 and June 2011 VA examiners opined that the Veteran is not unemployable due to his dysthymic disorder.  Thus, TDIU is not raised by the record.

Hypothyroidism

The Veteran contends that he is entitled to a higher evaluation for his hypothyroidism.  In his July 2008 notice of disagreement, the Veteran reported experiencing fatigability, constipation, mental sluggishness and "lots of other symptoms."

In his August 2009 substantive appeal, the Veteran reported experiencing sleepiness or extreme fatigue daily, cold intolerance, mental sluggishness, a heart rate of 51 or 52 when relaxed, and a sluggish digestive system.

In a June 2012 letter, the Veteran reported experiencing intolerance to cold, fatigue, constipation, mental sluggishness and trouble concentrating, and bradycardia (heart rate less than 60 bpm).  He also reported taking medication for his hypothyroidism.

The Veteran's hypothyroidism has been evaluated under 38 C.F.R. § 4.119, DC 7903.  Under that diagnostic code, a 10 percent rating is warranted for fatigability, or; where continuous medication is required for control.  A 30 percent rating is warranted for fatigability, constipation, and mental sluggishness.  A 60 percent rating is warranted for muscular weakness, mental disturbance, and weight gain.  A 100 percent rating is warranted for cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.

The Veteran underwent a Compensation and Pension examination in May 2007.  He reported that he is taking synthroid and is stable.  The examiner found no signs of slow speech, depression, apathy, psychosis, or dementia.  The Veteran reported working fulltime as an administrative assistant, and noted that he had lost no time from work during the past 12 months.  The VA examiner diagnosed the Veteran with hypothyroidism, and found that it caused the Veteran a lack of stamina and weakness or fatigue when not taking synthroid.

The Veteran underwent another Compensation and Pension examination in March 2011.  The Veteran reported experiencing cold intolerance, palpitations, mental sluggishness, and constipation.  The examining VA physician found no signs of slow speech, depression, apathy, psychosis, or dementia.  The examiner also found no evidence of congestive heart failure, pulmonary hypertension, or extra heart sounds; she further found that his heart rhythm was regular.  The VA examiner found no evidence of abnormal breath sounds, no signs of anemia, normal skin, no gastrointestinal abnormalities, no eye abnormalities, normal hair, no signs of carpal- or tarsal- tunnel syndrome, no sympathetic nervous system signs, no signs of tetany (i.e., involuntary contraction of muscles), no signs of myxedema, no signs of increased intra-cranial pressure, and no other signs of thyroid disease.  The VA examiner diagnosed the Veteran with hypothyroidism, and found that it caused the Veteran a lack of stamina and weakness or fatigue when not taking synthroid.  The VA examiner concluded that the Veteran was clinically euthyroid (i.e., having normal thyroid gland function) on treatment.

In an April 2011 addendum, the VA examiner reiterated that the Veteran was clinically euthyroid on treatment, and cited a December 2010 thyroid blood test.

After reviewing all of the clinical evidence and subjective complaints since the effective date of service connection, the Board finds that an initial disability evaluation in excess of 10 percent for the Veteran's hypothyroidism is not warranted.  The Board finds that the evidence of record supports a 10 percent rating, and no more, because continuous medication is required for control.  The credibility of the Veteran's reported symptoms is outweighed by the VA examiners' objective findings, including of clinical euthyroid.  Dalton, 21 Vet. App. at 38 (2007).  In the absence of credible evidence suggesting symptoms in excess of 10 percent, a higher rating is denied.

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected hypothyroidism; however, the Board finds that his symptomatology does not warrant staged ratings.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the applicable rating criteria adequately contemplate the manifestations of the Veteran's hypothyroidism-namely, continuous medication required for control.  The rating criteria are therefore adequate to evaluate the hypothyroidism and referral for consideration of an extraschedular rating is not warranted.

Finally, the Court has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Veteran has not reported that he is unemployable due to his hypothyroidism, and told the May 2007 VA examiner that he was working fulltime as an administrative assistant, and noted that he had lost no time from work during the past 12 months.  Thus, TDIU is not raised by the record.


ORDER

An initial evaluation in excess of 10 percent prior to June 8, 2011, and in excess of 30 percent thereafter, for dysthymic disorder is denied.

An initial rating in excess of 10 percent for hypothyroidism is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


